        Case 1:20-cv-00242-BLW Document 12 Filed 07/02/20 Page 1 of 10




LAWRENCE G. WASDEN
ATTORNEY GENERAL

BRIAN KANE, ISB #6264
Assistant Chief Deputy Attorney General

STEVEN L. OLSEN, ISB #3586
Chief of Civil Litigation
ROBERT A. BERRY, ISB #7742
DAYTON P. REED, ISB #10775
Deputy Attorneys General
954 W. Jefferson Street, 2nd Floor
P. O. Box 83720
Boise, ID 83720-0010
Telephone:     (208) 334-4130
Facsimile:     (208) 854-8073
Attorneys for Defendants

                            UNITED STATES DISTRICT COURT

                                     DISTRICT OF IDAHO

 DENA MORENO, an individual, ROBERT                )
 THOMAS, and individual and NICHOLAS               )   Case No. 1:20-cv-000242-BLW
 JONES FOR CONGRESS,                               )
                                                   )   IDAHO SECRETARY OF STATE
                               Plaintiffs,         )   LAWERENCE DENNEY’S
 v.                                                )   OPPOSITION TO PLAINTIFFS’
                                                   )   MOTION FOR ATTORNEY FEES
 IDAHO SECRETARY OF STATE and                      )   FILED JUNE 11, 2020
 LAWERENCE DENNEY, in his official                 )
 capacity as Secretary of State,                   )
                                                   )
                               Defendants.

                                       INTRODUCTION

       Defendant, Idaho Secretary of State Lawerence Denney, opposes plaintiffs’ request for an

award of attorneys’ fees. This matter was filed on a Tuesday and heard on a Friday of the same

week. Despite this short time frame, plaintiffs claim 99.6 hours in attorney fees. The request for

fees under 42 U.S.C. § 1988 should be denied because such relief was never requested by plaintiffs.


IDAHO SECRETARY OF STATE LAWERENCE DENNEY’S OPPOSITION TO
PLAINTIFFS’ MOTION FOR ATTORNEY FEES FILED JUNE 11, 2020 - 1
         Case 1:20-cv-00242-BLW Document 12 Filed 07/02/20 Page 2 of 10




Further the fees plaintiffs seek are excessive; plaintiffs failed to adequately document much of

their request; and the attorney fees sought are simply unreasonable as they represent a quarter of

the 99.6 hours plaintiffs’ claim in this case. Their fee recovery should be denied, or in the

alternative, reduced by 50 percent.

                                        BACKGROUND

       Plaintiffs filed a motion pursuant to Federal Rule of Civil Procure 65 for a temporary

restraining order and emergency injunctive relief on Tuesday, May 19, 2020, but did not serve it

on that date. (See Dkt. 1.) A memorandum and declaration were filed in support. (See id.) The

sole relief requested was to order Secretary Denney to “1. To take such steps as are necessary to

ensure that Idaho voters have access to request and receive absentee ballots until 8:00 pm on

Tuesday, May 26, 2020; and 2. To provide public notice of these extended voting opportunities by

notifying all local media of the extension and by posting notices of the extension at all affected

poll locations.” (Id.) Attorney fees were not requested. (Id.)

       An Amended Petition/Motion for Temporary Restraining Order and Emergency Injunctive

Relief was filed on May 20, 2020, along with two more declarations. (Dkt. 2.) Plaintiffs sought

the following relief:

       1. Enter an emergency temporary restraining order and issue an immediate
       injunction: a. Ordering Defendants to take such steps as are necessary to extend the
       deadline to request an absentee ballot to vote in the 2020 Primary election to
       Tuesday, May 26, 2020; and b. Ordering Defendants to provide public notice of
       these extended voting opportunities by notifying all local media of the extension
       and by posting notices of the extension on its website and at its office(s); and 2.
       Granting Plaintiffs such other relief as justice may require.

///
///
///

IDAHO SECRETARY OF STATE LAWERENCE DENNEY’S OPPOSITION TO
PLAINTIFFS’ MOTION FOR ATTORNEY FEES FILED JUNE 11, 2020 - 2
          Case 1:20-cv-00242-BLW Document 12 Filed 07/02/20 Page 3 of 10




(Id., p. 7-8) Plaintiffs did not seek attorney fees in the requested relief. (Id.) In support of this

motion, plaintiffs added two new plaintiffs, Dena Moreno and Robert Thomas, and the motion was

yet another memorandum filed in support. (See generally Dkt. 2.)

       An email was sent to Jason Hancock at 4:50 p.m. on Wednesday May 20, 2020 with the

“Amended Petition.” Undersigned counsel first spoke with plaintiffs’ counsel the morning of May

21, 2020. That same date, the Court issued a notice of hearing to occur the next day on Friday,

May 22, 2020 at 4:00 p.m. The parties were instructed to have briefing filed by 9:00 a.m. on May

22, 2020.

       Plaintiffs filed more supplemental briefing on May 22, 2020, including another declaration

and exhibits A-L. (Dkt. 5.) Defendant also filed his opposition and pointed out that neither Ms.

Moreno nor Mr. Thomas returned the directly mailed Absentee Ballot Applications. (Dkt. 6)

       At noon on May 22, 2020, plaintiffs submitted three additional declarations: the declaration

of Sunrise Ayers; Tim Kline; and Ritchie Eppink. (Dkt. 7.) At approximately 2:37 p.m., less than

an hour and a half before the 4:00 p.m. hearing, plaintiffs again submitted additional declarations

from Robin Davis, Robert Thomas Leahy, along with an amended declaration of Tim Kline. (Dkt.

8.) Plaintiffs admitted they had not provided the correct legal name of one of the plaintiffs, Robert

Thomas.

       Tim Kline was the only witness for the plaintiffs at hearing. Plaintiffs made no reference

to any of the other declarations submitted to the Court in this matter. The Court did grant the relief

requested, which was to extend the deadline to request an absentee ballot to vote from May 19,

2020 to May 26, 2020.




IDAHO SECRETARY OF STATE LAWERENCE DENNEY’S OPPOSITION TO
PLAINTIFFS’ MOTION FOR ATTORNEY FEES FILED JUNE 11, 2020 - 3
           Case 1:20-cv-00242-BLW Document 12 Filed 07/02/20 Page 4 of 10




          Despite initiating this case on Tuesday, May 19, 2020, without service; filing an amended

pleading sent by email to a Secretary of State representative late on Wednesday, May 20th; first

discussing this matter with undersigned counsel on Thursday, May 21st; and only to conduct a

hearing a day later on Friday, May 22nd, plaintiffs now request approximately $30,000 in attorney

fees.

                                            ARGUMENT

A.        Fee Award Standards

          Under 42 U.S.C. § 1988, “the court, in its discretion, may allow the prevailing party . . . a

reasonable attorney’s fee as part of the costs.” Id. § 1988(b). “In setting a reasonable attorney’s

fee, the district court should make specific findings as to the rate and hours it has determined to be

reasonable.” Gracie v. Gracie, 217 F.3d 1060, 1070 (9th Cir. 2000) (quoting Frank Music Corp.

v. Metro-Goldwyn Mayer Inc., 886 F.2d 1545, 1557 (9th Cir. 1989)). The fee applicant bears the

burden of establishing that the hours it claims are reasonable. Hensley v. Eckerhart, 461 U.S. 424,

433 (1983). Fee-reviewing trial courts, moreover, “need not, and indeed should not, become green-

eyeshade accountants” and thus “may take into account their overall sense of a suit, and may use

estimates in calculating and allocating an attorney's time.” Fox v. Vice, 131 S. Ct. 2205, 2216

(2011).

          “A district court should calculate [the] reasonable hourly rate according to the prevailing

market rates in the relevant community, which typically is the community in which the district

court sits.” Schwarz v. Sec’y of Health & Human Servs., 73 F.3d 895, 906 (9th Cir. 1995) (internal

quotes and citations omitted). “[T]he burden is on the fee applicant to produce satisfactory

evidence in addition to the attorney’s own affidavits that the requested rates are in line with those



IDAHO SECRETARY OF STATE LAWERENCE DENNEY’S OPPOSITION TO
PLAINTIFFS’ MOTION FOR ATTORNEY FEES FILED JUNE 11, 2020 - 4
         Case 1:20-cv-00242-BLW Document 12 Filed 07/02/20 Page 5 of 10




prevailing in the community for similar services by lawyers of reasonably comparable skill,

experience and reputation.” Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984).

       In setting its award of reasonable attorneys’ fees, the court should keep in mind that the

purpose of section 1988 is “not to provide ‘a form of economic relief to improve the financial lot

of attorneys.’” Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 552. Fee awards should “‘not

produce windfalls to attorneys.’” Id. at 552 (quoting Blum, 465 U.S. at 897).

B.     Plaintiffs’ failed to request attorney fees.

       Two things stand out in this request for attorney fees: notice and timing. As stated above,

this matter was initiated through the filing of a motion under F.R.C.P. 65 late on Tuesday May 19,

2020. Attorney fees were not requested. (See Dkt. 1.) The next day an “Amended Petition” was

filed when no petition (or complaint1) had ever been filed, just the motion pursuant to F.R.C.P. 65.

But this gets to the point. Notice is paramount in pleadings. In neither the original Rule 65 motion

nor Amended Petition did plaintiffs’ ever claim to seek attorney fees. (See Dkt. 1; Dkt. 2, pp. 7-

8.) “Claims for attorney fees are items of special damage which must be specifically pleaded

under Federal Rule of Civil Procedure 9(g).” Maidmore Realty Co., Inc. v. Maidmore Realty Co.,

Inc., 474 F.2d 840, 843 (3rd Cir. 1973); Nat’l Liberty Corp. v. Wal-Mart Stores, Inc., 120 F.3d

913, 916 (8th Cir. 1997). Given the failure to plead attorney fees and the fact that this went to

hearing within four days, plaintiffs’ request for attorney fees should be denied.

///
///
///


1
 The lack of a complaint pursuant to Rule 3 was raised at the hearing on May 22, 2020, but the
Court found sufficient compliance with the Rule.

IDAHO SECRETARY OF STATE LAWERENCE DENNEY’S OPPOSITION TO
PLAINTIFFS’ MOTION FOR ATTORNEY FEES FILED JUNE 11, 2020 - 5
        Case 1:20-cv-00242-BLW Document 12 Filed 07/02/20 Page 6 of 10




C.     Plaintiffs’ Fee Request is Excessive

       A court may reduce fees if it finds them to be duplicative or excessive. Chalmers v. City

of Los Angeles, 796 F.2d 1205, 1210 (9th Cir. 1986). Attorney fees, in other words, should bear a

reasonable relationship to the litigation’s overall legal and factual complexity. The fees here are

excessive given the incredibly short timeframe in which this matter occurred. The hearing took

approximately two hours but plaintiffs are now requesting reimbursement for 99.6 hours. (Ex. A,

p. 3.) Their overall request for fees is excessive and should be reduced by 50 percent, at a

minimum, and as more particularly described in this section and in other sections of this

opposition.

       The matter was filed on a Tuesday and heard by the Court on a Friday of the same week.

No complaint was ever filed pursuant to Rule 3, despite plaintiffs now claiming 2.30 hours by Ms.

Hodson for doing so. (Ex. A, p. 1.) No discovery occurred or was exchanged.

       Despite this short timeframe, plaintiffs filed three memorandums and ten declarations with

one of them clarifying that a named plaintiff, Robert Thomas, was not Robert Thomas but in fact,

Robert Thomas Leahy. There was no need for the three memorandums to be filed in such a short

time, yet plaintiffs spent 26.2 hours on such memorandums and this does not include the

declarations filed after the Court’s 9:00 a.m. deadline for March 22, 2020. (See Ex A: 5/19,

Hodson, 2.0 hours, p. 1; 5/19, Hodson, 2.0 hours, p. 1; 5/19, Hodson, 1.4 hours, p. 1; 5/20,

Lombardo, 2.6 hours, p. 1; 5/20, Hodson, 5.10 hours, p. 1; 5/20, Hodson, 2.7 hours, p. 1; 5/21,

Lombardo, 2.3 hours, p. 2; 5/21, Hodson, 1.7 hours, p. 2; 5/21, Hodson, 6.4 hours, p. 2.)

       The time spent on the declarations filed after the Court’s 9:00 a.m. instruction for

submission of briefing should not be rewarded, especially where most of the declarations and



IDAHO SECRETARY OF STATE LAWERENCE DENNEY’S OPPOSITION TO
PLAINTIFFS’ MOTION FOR ATTORNEY FEES FILED JUNE 11, 2020 - 6
         Case 1:20-cv-00242-BLW Document 12 Filed 07/02/20 Page 7 of 10




statements therein were not mentioned at hearing. As noted above, plaintiffs submitted several

declarations after 9:00 a.m. At noon on May 22, 2020, plaintiffs submitted three additional

declarations: the declaration of Sunrise Ayers, Tim Kline and Ritchie Eppink. (Dkt. 7.) At

approximately 2:37 p.m., less than an hour and a half before the 4:00 p.m. hearing, plaintiffs again

submitted additional declarations from Robin Davis, Robert Thomas Leahy and an amended

declaration of Tim Kline. (Dkt. 8.) Aside from identifying Ritchie Eppink and Tim Kline, plaintiffs

fail to identify these additional witnesses (which also goes to the failure to adequately document)

in their billing, but the closest that can be approximated is 7.6 hours. (Ex. A: 5/21, Lombardo, .2

hours, 1.0 hours, p. 2; 5/22, Lombardo, 2.4 hours, .5 hours, p. 2; 5/22, Hodson, .3 hours, 3.2 hours.)

D.     Plaintiffs Have Failed to Adequately Document Their Request.

       If the fee applicant’s documentation of hours is inadequate, the district court should reduce

the award accordingly. Hensley, 461 U.S. at 433. One form of inadequate documentation attorneys

sometimes submit with fee applications is block-billed time records. Block billing is the practice

of lumping together multiple tasks under one time entry, rather than itemizing each task.

       In Welch v. Metro. Life Ins. Co., 480 F.3d 942, 948 (9th Cir. 2007), the Ninth Circuit held

that a district court properly reduced all block-billed time entries by 20 percent. The court

explained that the applicant “failed to carry her burden” of proving the reasonable hours her

attorneys spent on the case, “because block billing makes it more difficult to determine how much

time was spent on particular activities.” Id. at 948 (citing Role Models Am., Inc. v. Brownlee, 353

F.3d 962, 971 (D.C. Cir. 2004), and Hensley, 461 U.S. at 437). The practice of lumping multiple

tasks together makes it “‘impossible to evaluate their reasonableness.’” Id.




IDAHO SECRETARY OF STATE LAWERENCE DENNEY’S OPPOSITION TO
PLAINTIFFS’ MOTION FOR ATTORNEY FEES FILED JUNE 11, 2020 - 7
           Case 1:20-cv-00242-BLW Document 12 Filed 07/02/20 Page 8 of 10




          Ms. Lombardo has submitted that she billed 16.3 hours on May 21, 2020. (See Ex. A, pp.

1-2) Of those 16.3 hours, 4.30 hours are block billed. (Id. p. 1.) Most of every entry in the block

bill is some form of communication, except for the last entry. Given that the 4.30 hours are block

billed, this amount should be disallowed.

          The other areas that should be disallowed are the many entries that are redacted, because

those entries are not properly documented, yet are still claimed as recoverable by plaintiffs. These

redacted entries total 7 hours: (Ex. A: 5/19, Lombardo, 1.0 hours, p. 1; 5/20, Lombardo, .9 hours,

p. 1; 5/21, Lombardo, 2.4 hours, p. 2; 5/23, Hodson, 2.2 hours, p. 2; 5/28, Lombardo, .50 hours,

p. 2.)

E.        Plaintiffs’ Time Spent on Attorney Fees is Unreasonable.

          As noted above, in setting its award of reasonable attorneys’ fees, the court should keep in

mind that the purpose of section 1988 is “not to provide ‘a form of economic relief to improve the

financial lot of attorneys.’” Perdue, 559 U.S. at 552. Fee awards should “‘not produce windfalls

to attorneys.’” Id. at 552. Plaintiffs claim 99.6 hours in attorney fees. (Ex. A, p. 3.) But 24.3 hours

were spent in relation to this attorney fee motion, which is unreasonable. (Ex. A: 5/24, Lombardo,

2.0 hours, p. 2; 5/28, Lombardo, .5 hours, p. 2; 5/29, Lombardo, .5 hours, p. 2; 5/29, Hodson, 2.1

hours, p. 2; 6/1, Lombardo, .4 hours, p. 3; 6/2, Lombardo, 1.0 hours, p. 3; 6/3, Hodson, 4.6 hours,

p. 3; 6/7, Lombardo, 1.3 hours, p. 3; 6/8, Lombardo, .7 hours; 6/8, Lombardo, 2.7 hours2, p. 3; 6/8,

Hodson, 8.5 hours, p. 3.) That is approximately a quarter of the time claimed in this case and the

time spent from May 24 through June 8 far exceeds the four days from filing to hearing in the




2
    Her time only adds up to 2.5 not 2.7 for this entry on 6/8. (Ex. A, p. 3.)

IDAHO SECRETARY OF STATE LAWERENCE DENNEY’S OPPOSITION TO
PLAINTIFFS’ MOTION FOR ATTORNEY FEES FILED JUNE 11, 2020 - 8
         Case 1:20-cv-00242-BLW Document 12 Filed 07/02/20 Page 9 of 10




actual litigation. Again, given the extreme timing in which everything occurred, claiming 99.6

hours is excessive, but claiming 24.3 hours in relation to attorney fees is even more so.

                                         CONCLUSION

       For the foregoing reasons, this Court should reject or substantially reduce the attorneys’

fee award plaintiffs’ request.

        Dated this 2nd day of July, 2020.

                                                    STATE OF IDAHO
                                                    OFFICE OF THE ATTORNEY GENERAL



                                              By:     /s/ Robert A. Berry
                                                    ROBERT A. BERRY
                                                    Deputy Attorney General




IDAHO SECRETARY OF STATE LAWERENCE DENNEY’S OPPOSITION TO
PLAINTIFFS’ MOTION FOR ATTORNEY FEES FILED JUNE 11, 2020 - 9
        Case 1:20-cv-00242-BLW Document 12 Filed 07/02/20 Page 10 of 10




                               CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on this 2nd day of July, 2020, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which sent a Notice of Electronic Filing to
the following persons:


 Amy A. Lombardo
 Alexandra L. Hodson
 PARSONS BEHLE & LATIMER
 alombardo@parsonsbehle.com
 ahodson@parsonsbehle.com




                                               /s/
                                            ROBERT A. BERRY




IDAHO SECRETARY OF STATE LAWERENCE DENNEY’S OPPOSITION TO
PLAINTIFFS’ MOTION FOR ATTORNEY FEES FILED JUNE 11, 2020 - 10
